Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11 and 15 are amended. Claims 15-22 are withdrawn. Claims 1-14 are currently under review.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-14 in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that claim 15 is amended to indicate “acquiring, by a sensor unit, … encrypting by a processor configured to control the sensor unit and a display unit for providing display driving signals to a display screen” and that both invention group 1 and 2 relate to a generic limitation that a processor is provided and configured to control a sensor unit and perform local security verification.  This is not found persuasive because although claim 15 has been amended to indicate acquiring by a sensor unit and encrypting by a processor, the steps of the method do not require the amended limitations to perform the same. Further, there is no mention of encryption in claim 1 which exists in claim 15. As discussed in the Restriction Requirement dated April 5, 2022, Group 1 is directed to an integrated control device that describes the specifics of obtaining sensing data and comparing the same with stored values to perform security verification, while group 2 is directed to a security verification method that describes how the sensing data is interpreted for security verification.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit” in claim 1 and 3-6, “sensor unit” in claims 1 and 8, “gate driving module” and “source driving module” in claim 3, “a common voltage driving module” in claim 4, “a gamma reference module” in claims 4 and 6, “a row driving module” and “a column driving module” in claim 5, and “a touch logic module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 75 of the instant application indicates that the display unit comprises a display controller, a graphic engine 213, a timing controller, ..., etc. The specification does not describe corresponding structure for “sensor unit” and “common voltage driving module”. Paragraph 50 teaches corresponding structure for the “gate driving module” and “source driving module”. The specification does not describe corresponding structure for “gamma reference module”, “row driving module”, “column driving module”, and “touch logic module”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, and 8 (and their dependents claims 2-14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “sensor unit”, “common voltage driving module”, “gamma reference module”, “row driving module”, “column driving module”, and “touch logic module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1, 4-6, and 8 merely indicates “sensor unit”, “common voltage driving module”, “gamma reference module”, “row driving module”, “column driving module”, and “touch logic module”. The specification does not further define the apparatus nor provide any structure. Therefore, “sensor unit”, “common voltage driving module”, “gamma reference module”, “row driving module”, “column driving module”, and “touch logic module” are generic. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Pub. No.: US 2015/0109214 A1) hereinafter referred to as Shi in view of Lee et al. (Pub. No.: US 2020/0117782 A1) hereinafter referred to as Lee.
With respect to Claim 1, Shi teaches an integrated control device (fig. 1, items 1200, 1400, and 1600; ¶35; ¶41; ¶84), comprising: a display unit (fig. 6 item 3380 and fig. 7, item 1220), configured to provide display driving signals to a display screen (¶77-78); a sensor unit (fig. 6, items 3390 and 3394 and fig. 7, items 1240 and 1250), configured to provide a driving signal to at least one sensor, receive a sensing signal from the at least one sensor (¶80-81), and convert the sensing signal into sensing data (¶81, “amplifying the output collected from a fingerprint imaging cell (3392), converting the fingerprint imaging output into a digital value… output of the selected fingerprint imaging cells to a controller or SoC”); wherein an identity verifier performs security verification to at least a part of the sensing data (via item 1400 of fig. 1; ¶103-105), and a verification result is output by the integrated control device (¶106, by providing access to an electronic document or unlocking a computing apparatus).
Shi does not teach a processor, configured to control the display unit and the sensor unit, wherein the processor performs local security verification. 
Lee teaches a control device (fig. 1, item 101 comprises fig. 4, items 410, 420, and 430; ¶58), comprising: a display unit (fig. 4, item 430), configured to provide display driving signals to a display screen (¶61); a sensor unit (fig. 4, item 420), configured to provide a driving signal to at least one sensor, receive a sensing signal from the at least one sensor, and convert the sensing signal into sensing data (¶60; ¶144); a processor (fig. 4, item 410), configured to control the display unit and the sensor unit (¶58); wherein the processor performs local security verification to at least a part of the sensing data (¶134, “According to an embodiment, the processor 410 of the electronic device 101 may compare the part of the user's biometric information acquired in the first to third blank periods 1431, 1433, and 1435 with the pre-stored biometric information during an output period 1445 of the data enable signal VDEN after the third blank period 1435 to identify whether the acquired user's biometric information and the pre-stored biometric information match each other”), and a verification result is output by the integrated control device (¶134, “For example, the electronic device 101 may be switched to the normal driving state if the acquired user's biometric information and the pre-stored biometric information match each other. For example, if the acquired user's biometric information and the pre-stored biometric information do not match each other, the electronic device 101 may determine that the user authentication has failed, and it may output a message for notifying of the failure of the user authentication through the display 1040”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the integrated control device of Shi, such that a processor, is configured to control the display unit and the sensor unit, wherein the processor comprises the identity verifier to perform local security verification, as taught by Lee so as to increase the recognition accuracy of the sensor by reducing interference between the display and sensor such that a processor is configured to control both the display unit and sensor unit (¶9) and enable quicker security verification since it is performed locally. 
With respect to Claim 2, claim 1 is incorporated, Shi teaches further comprising: a non- volatile memory configured to store feature data (¶34; ¶42), wherein the processor is configured to perform security verification by comparing the sensing data with the feature data (¶42).
With respect to Claim 7, claim 1 is incorporated, Shi teaches wherein the at least one sensor is selected from at least one of a touch sensor and a fingerprint sensor (¶80); and the sensing data is used to represent at least one of a touch position (¶25 “fingerprint imaging cells can be used for detecting touch presence and/or touch location”; ¶89-90; ¶96) and a fingerprint (¶25, “fingerprint imaging cells can be used for scanning fingerprint image or fingerprint images”).
With respect to Claim 9, claim 7 is incorporated, Shi teaches wherein the integrated control device is a single chip (¶32, “A control processing element can be implemented as system on a chip (SoC)”; ¶87, “(1200) can be integrated with a system on a chip (SoC) device”). 
With respect to Claim 10, Shi teaches a display system (¶15), comprising: a display screen (fig. 6, location of display pixels and fig. 7, item 3000) configured to display an image according to display data (¶37; ¶84); at least one sensor for acquiring a sensing signal by interacting with a user (¶98-99); and the integrated control device (fig. 1, items 1200, 1400, and 1600; ¶35; ¶41; ¶84) according to claim 1.
With respect to Claim 11, claim 10 is incorporated, Shi teaches wherein the display screen is selected from any one of a liquid crystal display screen and electronic paper (¶17; ¶27).
With respect to Claim 12, claim 10 is incorporated, Shi teaches wherein the at least one sensor is located inside (fig. 6, fingerprint imaging cells are between display pixels). 
With respect to Claim 13, Shi teaches an electronic device (¶15), comprising: at least one sensor, configured to acquire a sensing signal by interacting with a user (¶98-99); and the integrated control device (fig. 1, items 1200, 1400, and 1600; ¶35; ¶41; ¶84) according to claim 1.
With respect to Claim 14, claim 13 is incorporated, Shi teaches wherein the electronic device is selected from any one of a mobile phone, a tablet computer, and a notebook computer (¶15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Lee as applied to claim 1 above, and further in view of Somerville et al. (Pub. No.: US 2010/0295861 A1) hereinafter referred to as Somerville.
With respect to Claim 3, claim 1 is incorporated, Shi teaches wherein the display unit is used to drive a liquid crystal display screen (¶17; ¶19), and comprises: a display (figs. 1 & 7, item 3000) and graphic interface configured to receive display data (¶19, graphic interface = display serial interface DSI); a display controller (fig. 7, item 1220; ¶77, the display controller can be a GPU) configured to generate image data according to the inputted display data (¶31; ¶77); a graphic engine (fig. 7, item 1220 = GPU; ¶38, GPU) configured to provide an optimized image to the at least one sensor.
Shi does not mention a gate driving module configured to generate gate voltages to turn on multiple rows of thin film transistors; a source driving module configured to generate gray scale voltages according to the image data, and apply the gray scale voltages via the selected thin film transistors which are under turn-on state; and a timing controller configured to control output time of the gate voltages and the gray scale voltages, for turning on the multiple rows of thin film transistors in a scanning manner during consecutive image frame periods.
Lee teaches a control device (fig. 1, item 101 comprises fig. 4, items 410, 420, and 430; ¶58), comprising: a display unit (fig. 4, item 430), configured to provide display driving signals to a display screen (¶61); a sensor unit (fig. 4, item 420), configured to provide a driving signal to at least one sensor, receive a sensing signal from the at least one sensor, and convert the sensing signal into sensing data (¶60; ¶144); a processor (fig. 4, item 410), configured to control the display unit and the sensor unit (¶58); wherein the processor performs local security verification to at least a part of the sensing data (¶134, “According to an embodiment, the processor 410 of the electronic device 101 may compare the part of the user's biometric information acquired in the first to third blank periods 1431, 1433, and 1435 with the pre-stored biometric information during an output period 1445 of the data enable signal VDEN after the third blank period 1435 to identify whether the acquired user's biometric information and the pre-stored biometric information match each other”), and a verification result is output by the integrated control device (¶134, “For example, the electronic device 101 may be switched to the normal driving state if the acquired user's biometric information and the pre-stored biometric information match each other. For example, if the acquired user's biometric information and the pre-stored biometric information do not match each other, the electronic device 101 may determine that the user authentication has failed, and it may output a message for notifying of the failure of the user authentication through the display 1040”), wherein the display unit comprises: a gate driving module (fig. 20, item 1920; ¶168, “a gate driver 2020”) configured to generate gate voltages to turn on multiple rows of thin film transistors (¶170, “the scan signal is successively supplied to the respective pixels, and it may be composed of a single or a plurality of signals. For example, if the scan signal is composed of a plurality of signals, the gate line GL may be composed of a plurality of lines for supplying the plurality of scan signals to the respective pixels”); a source driving module (fig. 20, item 1930; ¶168, “”data driver 2030”) configured to generate gray scale voltages according to the image data, and apply the gray scale voltages via the selected thin film transistors which are under turn-on state (¶171, “the data driver 2030 may include a data shift register outputting a sampling signal, a latch circuit latching the video data in the unit of a row in response to the sampling signal, and a digital-to-analog converter converting the latched video data into an analog gray scale voltage (pixel voltage)”); and a timing controller (fig. 20, item 1940; ¶168, “timing controller 2040”) configured to control output time of the gate voltages and the gray scale voltages, for turning on the multiple rows of thin film transistors in a scanning manner during consecutive image frame periods (¶172, “For example, the timing controller 2040 may transmit a plurality of control signals GCS and DCS using at least one synchronization signal SYNC provided from the interface block 2050”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the integrated control device of Shi, to further comprise: a gate driving module configured to generate gate voltages to turn on multiple rows of thin film transistors; a source driving module configured to generate gray scale voltages according to the image data, and apply the gray scale voltages via the selected thin film transistors which are under turn-on state; and a timing controller configured to control output time of the gate voltages and the gray scale voltages, for turning on the multiple rows of thin film transistors in a scanning manner during consecutive image frame periods, as taught by Lee so as to provide conventional display driving means.
Shi and Lee combined do not mention that the gate voltages are generated on multiple rows of thin film transistors selectively nor do they mention that the timing controller selectively turns on the multiple rows of thin film transistors in a scanning manner.
Somerville teaches a display panel driving apparatus (fig. 3, flat panel display; ¶114) comprising: a gate driving module (figs 3, item 140) configured to generate gate voltages to turn on multiple rows of thin film transistors selectively (¶114); a source driving module (fig. 3, item 130; ¶114) configured to generate gray scale voltages according to the image data (image data provided thru items 110 and 115; ¶105), and apply the gray scale voltages via the selected thin film transistors which are under turn-on state (¶112, via transistors that are commonly used in the prior art to pass the source signals from the source driving module to the pixel); and a timing controller (fig. 3, item 120) configured to control output time of the gate voltages and the gray scale voltages, for selectively turning on the multiple rows of thin film transistors in a scanning manner during consecutive image frame periods (¶112, via control signals commonly provided to the source driving module and the gate driving module).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined integrated control device of Shi and Lee, such that the gate voltages are generated on multiple rows of thin film transistors selectively and such that the timing controller selectively turns on the multiple rows of thin film transistors in a scanning manner, as taught by Somerville so as to lower resulting driving voltages (¶96). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shi, Lee, and Somerville as applied to claim 3 above, and further in view of Sun (Pub. No.: US 2009/0040163 A1).
With respect to Claim 4, claim 3 is incorporated, Shi, Lee, and Somerville combined do not teach wherein the display unit further comprises: a common voltage driving module configured to generate a common voltage; and a gamma reference module configured to store a gamma correction curve, and provide a correction signal to the source driving module for correcting the gray scale voltages, so as to satisfy a nonlinear requirement of human eyes under luminance change. 
Sun teaches an integrated circuit device (fig. 3) comprising a display unit (fig. 3/6, items 114, 122, 112, and 100), the display unit comprises: a source driving module (fig. 3, item 114); a common voltage driving module (fig. 6, items 110 and 158; ¶26) configured to generate a common voltage; and a gamma reference module (figs. 3/6, items 104 and 106) configured to store a gamma correction curve (¶22; ¶26), and provide a correction signal to the source driving module for correcting the gray scale voltages, so as to satisfy a nonlinear requirement of human eyes under luminance change (¶4; ¶22; ¶26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined integrated control device of Shi, Lee, and Somerville, wherein the display unit further comprises: a common voltage driving module configured to generate a common voltage; and a gamma reference module configured to store a gamma correction curve, and provide a correction signal to the source driving module for correcting the gray scale voltages, so as to satisfy a nonlinear requirement of human eyes under luminance change, as taught by Sun, so as to provide correction and dynamic adjustment according to content of an image (¶5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Lee as applied to claim 1 above, and further in view of Chaji et al. (Pub. No.: US 2014/0225883) hereinafter referred to as Chaji.
With respect to Claim 5, claim 1 is incorporated, Shi teaches wherein the display unit is used to drive an OLED display screen (¶17; ¶19), and comprises: a display (figs. 1 & 7, item 3000) and graphic interface, configured to receive display data (¶19, graphic interface = display serial interface DSI); a display controller (fig. 7, item 1220; ¶77, the display controller can be a GPU), configured to generate image data according to the inputted display data (¶31; ¶77); a graphic engine (fig. 7, item 1220 = GPU; ¶38, GPU), configured to supply an optimized image corresponding to the at least one sensor.
Shi does not mention a row driving module configured to generate gate voltages to turn on multiple rows of thin film transistors; a column driving module configured to generate gray scale voltages according to the image data, and apply driving currents corresponding to the gray scale voltages via the thin film transistors which are under turn-on state; and a timing controller, configured to control output time of the gate voltages and the gray scale voltages, for turning on the multiple rows of thin film transistor in a scanning manner during consecutive image frame periods.
Lee teaches a control device (fig. 1, item 101 comprises fig. 4, items 410, 420, and 430; ¶58), comprising: a display unit (fig. 4, item 430), configured to provide display driving signals to a display screen (¶61); a sensor unit (fig. 4, item 420), configured to provide a driving signal to at least one sensor, receive a sensing signal from the at least one sensor, and convert the sensing signal into sensing data (¶60; ¶144); a processor (fig. 4, item 410), configured to control the display unit and the sensor unit (¶58); wherein the processor performs local security verification to at least a part of the sensing data (¶134, “According to an embodiment, the processor 410 of the electronic device 101 may compare the part of the user's biometric information acquired in the first to third blank periods 1431, 1433, and 1435 with the pre-stored biometric information during an output period 1445 of the data enable signal VDEN after the third blank period 1435 to identify whether the acquired user's biometric information and the pre-stored biometric information match each other”), and a verification result is output by the integrated control device (¶134, “For example, the electronic device 101 may be switched to the normal driving state if the acquired user's biometric information and the pre-stored biometric information match each other. For example, if the acquired user's biometric information and the pre-stored biometric information do not match each other, the electronic device 101 may determine that the user authentication has failed, and it may output a message for notifying of the failure of the user authentication through the display 1040”), wherein the display unit comprises: a row driving module (fig. 20, item 1920; ¶168, “a gate driver 2020”) configured to generate gate voltages to turn on multiple rows of thin film transistors (¶170, “the scan signal is successively supplied to the respective pixels, and it may be composed of a single or a plurality of signals. For example, if the scan signal is composed of a plurality of signals, the gate line GL may be composed of a plurality of lines for supplying the plurality of scan signals to the respective pixels”); a column driving module (fig. 20, item 1930; ¶168, “”data driver 2030”) configured to generate gray scale voltages according to the image data, and apply driving currents (¶169, “the at least one thin film transistor may control the amount of current being supplied to the organic light emitting diode in accordance with the data voltage charged in the capacitor”) corresponding to the gray scale voltages via the thin film transistors which are under turn-on state (¶171, “the data driver 2030 may include a data shift register outputting a sampling signal, a latch circuit latching the video data in the unit of a row in response to the sampling signal, and a digital-to-analog converter converting the latched video data into an analog gray scale voltage (pixel voltage)”); and a timing controller (fig. 20, item 1940; ¶168, “timing controller 2040”), configured to control output time of the gate voltages and the gray scale voltages, for turning on the multiple rows of thin film transistor in a scanning manner during consecutive image frame periods (¶172, “For example, the timing controller 2040 may transmit a plurality of control signals GCS and DCS using at least one synchronization signal SYNC provided from the interface block 2050”). 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the integrated control device of Shi, to further comprise: a row driving module configured to generate gate voltages to turn on multiple rows of thin film transistors; a column driving module configured to generate gray scale voltages according to the image data, and apply driving currents corresponding to the gray scale voltages via the thin film transistors which are under turn-on state; and a timing controller, configured to control output time of the gate voltages and the gray scale voltages, for turning on the multiple rows of thin film transistor in a scanning manner during consecutive image frame periods, as taught by Lee so as to provide conventional display driving means.
Shi and Lee combined do not teach the display screen is an AMOLED nor do they teach generating gate voltages to selectively turn on multiple rows of thin film transistors, applying driving currents corresponding to the gray scale voltages via the selected thin film transistors which are under turn-on state so that the timing controller, and the timing controller is selectively turns on the multiple rows of thin film transistor in a scanning manner.
Chaji teaches an electronic display system (fig. 27, item 100; ¶238) comprising: an AMOLED display screen (¶38); a row driving module (fig. 27, item 108) configured to generate gate voltages to selectively turn on multiple rows of thin film transistors (¶238, “the gate or address driver circuit 108 can also optionally operate on global select lines GSEL[j] and optionally /GSEL[j], which operate on multiple rows of pixels 104 in the pixel array 102, such as every two rows of pixels 104”); a column driving module (fig. 27, item 110) configured to generate gray scale voltages according to the image data (¶340), and apply driving currents corresponding to the gray scale voltages via the selected thin film transistors which are under turn-on state (¶239-241); and a timing controller (fig. 27, item 112), configured to control output time of the gate voltages and the gray scale voltages, for selectively turning on the multiple rows of thin film transistor in a scanning manner during consecutive image frame periods (¶238).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined integrated control device of Shi and Lee, such that the display screen is an AMOLED and to generate gate voltages to selectively turn on multiple rows of thin film transistors, apply driving currents corresponding to the gray scale voltages via the selected thin film transistors which are under turn-on state so that the timing controller, and the timing controller selectively turns on the multiple rows of thin film transistor in a scanning manner, as taught by Chaji so as to provide a display screen that has lower power consumption, manufacturing flexibility and faster refresh rate over conventional liquid crystal displays (¶4) and reduce scan timing by allowing to optionally operate between global select of gate lines instead of selection of each gate line sequentially (¶238).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi, Lee, and Chaji as applied to claim 5 above, and further in view of Safaee-Rad et al. (Pub. No.: US 2012/0056911 A1) hereinafter referred to as Safaee.
With respect to Claim 6, claim 5 is incorporated, Shi, Lee, and Chaji combined do not teach wherein the display unit further comprises: a gamma reference module configured to store a gamma correction curve, and provide a correction signal to the column driving module for correcting the gray scale voltages, so as to satisfy a nonlinear requirement of human eyes under luminance change. 
Safaee-Rae teaches device (fig. 1, item 100; ¶40), comprising a display unit (fig. 1, item 105); wherein the display unit further comprises: a gamma reference module (fig. 1, items 112, 114, and 116; ¶115) configured to store a gamma correction curve (¶64-65; ¶67; ¶69; ¶85), and provide a correction signal to the column driving module for correcting the gray scale voltages, so as to satisfy a nonlinear requirement of human eyes under luminance change (¶95; ¶109).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined integrated control device of Shi, Lee, and Chaji, wherein the display unit further comprises: a gamma reference module configured to store a gamma correction curve, and provide a correction signal to the column driving module for correcting the gray scale voltages, so as to satisfy a nonlinear requirement of human eyes under luminance change, as taught by Safaee-Rae so as to improve the accuracy of color on the display (¶5). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Lee as applied to claim 7 above, and further in view of Chen et al. (Pub. No.: US 2012/0162134 A1) hereinafter referred to as Chen.
With respect to Claim 8, claim 7 is incorporated, Shi teaches a touch interface (fig. 1, item 1800) configured to transmit the sensing data and one of the verification result (¶115, “A computing apparatus can transmit digital proof of a user's identity over networks (e.g., wired network, or wireless network, or cable network, or satellite network, or Internet, or local network, or cellular network)”- digital proof = verification result; ¶119) and encrypted data generated according to the sensing data out of the integrated control device (¶122; ¶124). 
Shi and Lee combined do not explicitly mention wherein the at least one sensor is a touch sensor; and the sensor unit comprises: a touch logic module configured to provide touch driving signals, receive touch sensing signals, and performing amplification and digital-to-analog conversion on the received touch sensing signal to generate the sensing data.
Chen teaches a sensor unit (fig. 4, item 484, 487) configured to provide a driving signal to at least one sensor (¶76), receiving a sensing signal from the at least one sensor (fig. 27, item 2710; ¶76), and convert the sensing signal into sensing data (via fig. 27), wherein the at least one sensor is a touch sensor (¶79, “A position of a touched point on the display screen 410 is determined according to a cross-point between the detected touched row electrode line and the detected touched column electrode line”); and the sensor unit comprises: a touch logic module (fig. 4, items 481, 482, 484, 485, 487, 488; ¶79) configured to provide touch driving signals, receive touch sensing signals, and performing amplification (fig. 27, item 2722; ¶130) and digital-to-analog conversion (fig. 27, item 2724) on the received touch sensing signal to generate the sensing data (fig. 27, via item 2726; ¶130). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined integrated control device of Shi and Lee, wherein the at least one sensor is a touch sensor; and the sensor unit comprises: a touch logic module configured to provide touch driving signals, receive touch sensing signals, and performing amplification and digital-to-analog conversion on the received touch sensing signal to generate the sensing data, as taught by Chen so as to improve reliability and display effect (¶6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621                      


/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621